Citation Nr: 1627164	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  05-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the failure to address the question of service connection for any knee disability or pes planus by an April 1990 rating decision constitutes clear and unmistakable error (CUE).  

2.  Entitlement to a rating in excess of 10 percent for right knee retropatellar syndrome.  

3.  Entitlement to a rating in excess of 10 percent for left knee retropatellar syndrome.  

4.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.  

5.  Entitlement to service connection for right tibial tendonitis.  

6.  Entitlement to service connection for left tibial tendonitis.


7.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected pes planus.

8.  Whether new and material evidence has been received to reopen a claim for service connection of right hallux valgus.

9.  Whether new and material evidence has been received to reopen a claim for service connection of left hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from August 1984 to January 1990.

These matters before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin as to the CUE claim, and an August 2010 rating decision by the RO in Chicago, Illinois as to the other claims.  

The CUE claim was previously denied in a January 2009 Board decision, which was vacated in a March 2016 Board decision because the Veteran did not receive notice of his requested hearing, and asked that the hearing be rescheduled.  The March 2016 decision also remanded the CUE claim to schedule the hearing, which was conducted before the undersigned Veterans Law Judge (VLJ) in May 2016.  

The other issues on appeal were the subject of a January 2014 statement of the case, and a timely March 2014 VA Form 9 appeal.  Unfortunately, a July 2015 deferred rating decision and notification letter mistakenly identified the Form 9 appeal as having been received in May 2014, and thus untimely.  Although the date stamp is somewhat difficult to read, the Board's review indicates that it shows timely receipt of the perfected appeal in March 2014.  The Board thus exercises its discretion to take jurisdiction of these perfected but not certified issues.  

The issues of entitlement to a rating in excess of 10 percent for right knee retropatellar syndrome, entitlement to a rating in excess of 10 percent for left knee retropatellar syndrome, entitlement to a rating in excess of 10 percent for bilateral pes planus, entitlement to service connection for right tibial tendonitis, entitlement to service connection for left tibial tendonitis, entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected pes planus, as well as whether new and material evidence has been received to reopen a claim for service connection for right hallux valgus and whether new and material evidence has been received to reopen a claim for service connection for left hallux valgus, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1990 rating decision, the RO granted service connection for low back pain/strain with history of left sciatica, but did not adjudicate the issue of service connection for bilateral knee disability or pes planus.

2.  The April 1990 rating decision did not contain error based on the record and law that existed at the time that the decision was made such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.


CONCLUSION OF LAW

The April 1990 rating decision did not contain clear and unmistakable error in not adjudicating entitlement to service connection for knee disabilities or pes planus.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

VCAA is not applicable to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165   (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  Thus, VA's duties to notify and assist are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d).

In February 1990, the Veteran filed a claim for extreme lower back pain, recurring sciatic nerve problems, and the removal of wisdom teeth.  The Veteran did not mention his knees or pes planus in this claim, or at any other point prior to the issuance of the April 1990 rating decision.  The RO granted service connection for the history of low back pain/strain with a history of left sciatica, and assigned a non-compensable evaluation.  The rating decision did not adjudicate service connection for a bilateral knee disability or pes planus.  The Veteran did not appeal this decision, and no new evidence was received within one year of the rating decision.  Therefore, the decision is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 3.156(a), 19.129, 19.192 (1989); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).   In order to find CUE it must be determined (1) that either the correct facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70 (2008); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5   (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

 A CUE claim "is not a generalized assertion of entitlement to benefits.  Rather, it is an assertion that the [RO] committed a particular clear and unmistakable error."  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each theory of CUE is an entirely separate and distinct claim.  See id. at 1362.  "Under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again.'"  Link v. West, 12 Vet. App. 39, 44   (1998) (quoting Russell, 3 Vet. App. at 315).

The Veteran contends that although he did not discuss his knees or pes planus in his February 1990 claim, the fact that he filed a service connection claim for his lower back pain and sciatic nerve problems within one year of leaving service requires VA to service connect and rate any disability mentioned in the Veteran's service treatment records (STRs), regardless of whether the Veteran had ever indicated a desire to pursue a claim for these disabilities.  He argues that the RO committed clear and unmistakable error in failing to adjudicate the question of service connection for his knees and pes planus.  

After reviewing the record, the Board finds that the Veteran's claim of CUE must be denied.  There is no error in the April 1990 rating decision, based on the record and the law that existed at the time the decision was made, such that reasonable minds could not differ as to whether, had the error not been made, the outcome would have been manifestly different.

The Veteran relies on 38 C.F.R. § 3.303(a) in support of his argument, specifically the section asserting that "[e]ach disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence."  He contends that the phrase "[e]ach disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered" indicates that VA is required to adjudicate and rate every disabling condition that is noted in the Veteran's STRs, provided that the Veteran has filed a claim of service connection for any disability within one year of service.  While novel, this argument is not an accurate interpretation of the regulation.  38 C.F.R. § 3.303(a) is entitled "Principles relating to service connection."  The regulation discusses the general principles of service connection, but does not purport to contain the procedures of how to bring a claim, define the parameters of a claim, or impose a duty on VA to create new claims.  Rather, it seeks to require, as a general principle, that VA consider all the evidence of record when adjudicating a claim, including disabilities noted in the STRs that are not the subject of the claim.  This purpose is further elucidated in the sentence following the phrase the Veteran has highlighted, which reads "[d]eterminations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case."  Therefore, 3.303(a) does not clearly and unmistakably support the interpretation espoused by the Veteran.  

The regulation governing claims for disability benefits is 38 C.F.R. § 3.151, which requires a "specific claim in the form prescribed by the Administrator must be filed in order for benefits to be paid to any individual under the laws administered by the VA."  The requirement that the Veteran file a specific claim does not support the Veteran's assertion that a claim of any disability will serve to bring a claim for every disability referenced in the STRs.  Even informal claims, which were subject to a less onerous standard than a formal claim, "must identify the benefit sought."  38 C.F.R. § 3.155(a) (1989).  

The Veteran contends that claims filed within one year of separation from service are not subject to § 3.151, but rather to his unique interpretation of the isolated phrase in § 3.303(a).  This assertion is not supported by law or regulation.  38 C.F.R. § 3.303(a) makes no mention of different treatment of claims received within one year of service,  but rather outlines general principles related to all service connection claims.  Likewise, 38 C.F.R. §§ 3.160, 3.304(c), 3.400, and 3.655, which the Veteran has also cited, do not support his argument.  The provisions of § 3.304(c) discuss the development of a claim, but cannot be interpreted as doing away with the necessity of bringing a specific claim.  While § 3.400(b)(2) notes that claims for service connection brought within one year of separation from service may be assigned the effective date of the day following separation from active service or the date entitlement arose, it does not assert that any service connection claim received within one year of service is to be read as a claim for every disability referenced in the STRs.  The provisions of § 3.655 discuss failure to report for a VA examination without any mention of claims received within one year of service.  

The provisions of 38 C.F.R. § 3.160, which discuss the status of claims, cannot be interpreted as describing the sort of claim that the Veteran has attempted to invoke.  Although the Veteran contends that he is describing an "original claim," the version of § 3.160 that was in effect in 1990 describes an original claim as "[a]n initial formal application on a form prescribed by the Administrator," which is in accordance with § 3.151.  There is no requirement that such a formal application be brought within one year of service.  Additionally, the regulation does not assert that an application for service connection for any disability may be interpreted as a claim for service connection for every disability referenced in the Veteran's STRs.  Although the Veteran contends that the VA Adjudication Procedure Manual, M21-1 supports his argument, the Board's review of the M2-1 has not found this to be the case.  Moreover, the M21-1 does not have the force of law or regulation.  

The Board and the Veteran agree that pes planus and knee pain were referenced in the Veteran's STRs but were not mentioned in the Veteran's formal claim.  The Board finds that the Veteran's argument that a veteran is not required to bring a specific claim for disabilities referenced in his STRs provided any service connection claim has been brought within a year of separation from service is not clearly and unmistakably supported by the regulations.  As the Veteran did not bring a claim for service connection for bilateral knee disability or pes planus, the RO did not commit undebatable error such that the outcome would have been manifestly different in failing to create and adjudicate such a claim.  Therefore, the April 1990 rating decision did not contain clear and unmistakable error.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).


ORDER

The April 1990 rating decision's failure to adjudicate entitlement to service connection for bilateral knee disability and pes planus did not constitute clear and unmistakable error.


REMAND

As noted above, following issuance of a statement of the case in January 2014, in March 2014, the Veteran submitted a timely Form 9 perfecting his appeals as to entitlement to a rating in excess of 10 percent for right knee retropatellar syndrome, entitlement to a rating in excess of 10 percent for left knee retropatellar syndrome, entitlement to a rating in excess of 10 percent for bilateral pes planus, entitlement to service connection for right tibial tendonitis, entitlement to service connection for left tibial tendonitis, entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected pes planus, as well as whether new and material evidence has been received to reopen a claim for service connection of right hallux valgus and whether new and material evidence has been received to reopen a claim for service connection of left hallux valgus.  The RO misread the date stamp on this Form 9 as indicating receipt in May 2014 and considered it untimely.  The Board finds that the date stamp shows the Form 9 was received timely in March 2014.  In this Form 9, the Veteran requested a hearing by video teleconference.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at the next available opportunity.  The RO should notify the Veteran of the date and time of the hearing, and put a copy of this notice letter in his claims file.  See 38 C.F.R. § 20.704(b).  Ensure that the notice is mailed to the Veteran's current mailing address.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


